             Case 19-10953-CSS   Doc 10-1   Filed 05/01/19   Page 1 of 8




                        EXHIBIT A
                        Proposed Interim Order




ROCS LA:321150.6
                 Case 19-10953-CSS             Doc 10-1        Filed 05/01/19        Page 2 of 8



                         1N THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                     ) Chapter 11

KONA GRILL,INC., et al.,l                                  ) Case No.: 19-10953 O
                                                             Joint Administration Requested
                                    Debtors.               )


              INTERIM ORDER(A)APPROVING THE DEBTORS'
            PROPOSED ADEQUATE ASSURANCE OF PAYMENT FOR
       FUTURE UTILITY SERVICES,(B)PROHIBITING UTILITY COMPANIES
         FROM ALTERING,REFUSING,OR DISCONTINUING SERVICES,
    (C)APPROVING THE DEBTORS'PROPOSED PROCEDURES FOR RESOLVING
     ADEQUATE ASSURANCE REQUESTS,AND(D)GRANTING RELATED RELIEF

                   Upon the motion (the "Motion")2 of the above-captioned debtors and debtors in

possession (collectively, the "Debtors") for the entry of an interim order (this "Interim Order")

(a) approving the Proposed Adequate Assurance of payment for future utility services,

(b) prohibiting Utility Companies from altering, refusing, or discontinuing services,(c) approving

the Debtors' proposed procedures for resolving Adequate Assurance Requests,(d) granting related

relief, and (e) scheduling a final hearing to consider approval of the Motion on a final basis; all as

more fully set forth in the Motion; and upon the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated


'The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
 (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona Texas
 Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill
 International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for the
 above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.

2    A capitalized term used but not otherwise defined herein shall have the meaning ascribed to it in the Motion.



DOGS LA:321150.6
               Case 19-10953-CSS         Doc 10-1     Filed 05/01/19     Page 3 of 8




February 29, 2012; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and this Court having found that venue is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and this Court having found that the relief requested in the Motion is in the best interests of

the Debtors' estates, their creditors, and other parties in interest; and this Court having found that

the Debtors' notice of the Motion is appropriate under the circumstances; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing before this Court (the "Hearin "); and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                    1.   The Motion is granted on an interim basis as set forth herein.

                2.       The final hearing (the "Final Hearing") on the Motion shall be held on

              2019, at :_ _.m., prevailing Eastern Time. Any objections or responses to entry of

a final order on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time, on

              2019, and shall be served on: ; (i) the Debtors, Kona Grill, Inc., 15059 N. Scottsdale

 Rd., Suite 300, Scottsdale, AZ 85254, Attn: Christopher J. Wells; (ii) proposed counsel for the

 Debtors, Pachulski Stang Ziehl &Jones LLP,919 N. Market Street, 17th Floor, Wilmington, DE

 19801, Attn: James E. O'Neill,(joneill@pszjlaw.com); (iii) counsel to any statutory committee

 appointed in these cases;(iv) counsel for the Debtors' prepetition and postpetition secured lenders,

 Buchanan Ingersoll &Rooney PC, 919 North Market Street, Suite 990, Wilmington, DE 19801-




 ROCS LA:321150.6
              Case 19-10953-CSS           Doc 10-1       Filed 05/01/19   Page 4 of 8




1054 Attn: Mary F. Caloway,(mary.caloway@bipc.com); and(v)the Office of The United States

Trustee, Attn: Jaclyn Weissgerber,(jaclyn.weissgerber@usdoj.gov), 844 King Street, Suite 2207,

Lockbox 35, Wilmington, Delaware 19801 (collectively, the "Notice Parties"). In the event no

objections to entry of a final order on the Motion are timely received, this Court may enter such

final order without need for the Final Hearing.

                3.       The Debtors shall serve a copy ofthe Motion and this Interim Order on each

Utility Company listed on the Utility Services List no later than two business days after the date

this Interim Order is entered. Any such Utility Company listed on the Utility Services List and

served with a copy ofthis Motion and Order or subsequently added in accordance with this Motion

and Order shall be referred to herein as a "Utility Provider."

                4.       No later than 14 days after the date this Interim Order is entered,the Debtors

shall cause the Adequate Assurance Deposit to be deposited into a segregated account and held

during the pendency of these chapter 11 cases. The Adequate Assurance Deposit shall not be

subject to the liens of the Debtors' prepetition or postpetition secured lenders, except for any

reversionary interest held by the Debtors.

                    5.   The Adequate Assurance Deposit, together with the Debtors' ability to pay

for future utility services in the ordinary course of business subject to the Adequate Assurance

Procedures, shall constitute adequate assurance of future payment as required by section 366 of

the Bankruptcy Code for all Utility Providers.

                    6.    Until such time as the Court enters a final order on the Motion, all Utility

 Providers are prohibited from altering, refusing, or discontinuing services on account ofany unpaid


                                                     3
 DOCS LA:321150.6
                 Case 19-10953-CSS         Doc 10-1       Filed 05/01/19   Page 5 of 8




prepetition charges, the commencement of these chapter 11 cases, or any perceived inadequacy of

the Proposed Adequate Assurance.

                 7.       The following Adequate Assurance Procedures are hereby approved on an

interim basis:

                 a. Any Utility Provider that objects to the Debtors' Proposed Adequate Assurance
                    must serve an Adequate Assurance Request on the Notice Parties.

                 b. Any Adequate Assurance Request must:(i) be made in writing;(ii) identify the
                    location for which Utility Services are provided and (iii) explain why the Utility
                    Company believes the Proposed Adequate Assurance is not sufficient adequate
                    assurance of future payment.

                       The Debtors are authorized to resolve, in their sole discretion, any Adequate
                       Assurance Request by mutual agreement with a Utility Provider and without
                       further order of the Court and, in connection with any such agreement, in their
                       sole discretion, provide a Utility Provider with alternative adequate assurance
                       of payment, including cash deposits, payments of prepetition balances,
                       prepayments, or other forms of security, without further order of the Court, if
                       the Debtors believe such alternative assurance is reasonable.

                  d. If the Debtors are unable to consensually resolve an Adequate Assurance
                     Request by mutual agreement within 14 days of receipt of the Adequate
                     Assurance Request, the Debtors will seek a hearing with the Court (the
                     "Determination Hearing") at the next scheduled omnibus hearing to determine
                     the appropriate amount of adequate assurance required with respect to such
                     Adequate Assurance Request. Pending resolution of such Adequate Assurance
                     Request at the Determination Hearing, the Utility Provider shall be prohibited
                     from altering, refusing, or discontinuing services to the Debtors on account of
                     unpaid charges for prepetition services or on account of any objections to the
                     Proposed Adequate Assurance.

                    e. The Utility Providers are prohibited from requiring additional adequate
                       assurance of payment other than pursuant to the Adequate Assurance
                       Procedures.

                    £ All Utility Providers who are served and do not file an objection or serve an
                      Adequate Assurance Request shall be: (a) deemed to have received adequate
                      assurance of payment"satisfactory" to such Utility Provider incompliance with
                      section 366 of the Bankruptcy Code; and (b)forbidden to discontinue, alter, or
                      refuse services to, or discriminate against,the Debtors on account ofany unpaid
                      prepetition charges, or require additional assurance of payment other than the
                      Proposed Adequate Assurance.

                                                     G~
 DOGS LA:321150.6
               Case 19-10953-CSS         Doc 10-1      Filed 05/01/19      Page 6 of 8




                8.     The Debtors are authorized to add or remove any Utility Company from the

Utility Services List, and the Debtors shall add to or subtract from the Adequate Assurance Deposit

an amount equal to ane half of the Debtors' average monthly cost for each subsequently-added or

removed Utility Company in accordance with the terms ofthis Order. For Utility Companies that

are added to the Utility Services List,the Debtors will cause a copy ofthis Interim Order,including

the Adequate Assurance Procedures, to be served on such subsequently added Utility Company.

Any Utility Company subsequently added to the Utility Services List shall be considered a Utility

Provider as defined in this Order and shall be bound by the Adequate Assurance Procedures;

provided that the requisite Adequate Assurance Deposit is made. For any Utility Provider removed

from the Utility Services List,the Adequate Assurance Deposit may only be reduced after 14 days'

written notice to the Utility Provider if no objection to such proposed reduction is filed.

                9.     If any utility account with a Utility Company is closed during the course of

these chapter 11 cases, without the need for further order of this Court or notice to any parties

except as otherwise provided herein, the Debtors shall be authorized to decrease the amount ofthe

Adequate Assurance Deposit by withdrawing from the segregated account the amount deposited

with respect to such closed account provided that the Debtors (i) obtain the affected Utility

Company's consent to do so or (ii) provide the affected Utility Company with seven days' prior

written notice of their intent to do so and receive no response to such notice. Upon the effective

date of a chapter 11 plan in these cases,the Debtors may close the segregated bank account without

the need for any notice to, or action, order or approval of, this Court.




 DOGS LA:321150.6
              Case 19-10953-CSS            Doc 10-1       Filed 05/01/19   Page 7 of 8




               10.        The Debtors' service of the Motion upon the Utility Services List shall not

constitute an admission or concession that each such entity is a "utility" within the meaning of

section 366 of the Bankruptcy Code, and the Debtors reserve all rights and defenses with respect

thereto.

                11.       The Debtors are authorized, but not directed, to pay Engie all prepetition

accrued but unpaid service and administrative fees due to Engie,in an amount not to exceed $3,000

and to continue such payments to Engie with respect to postpetition service and administrative

fees in the ordinary course of the Debtors' business.

                12.       The banks and financial institutions on which checks were drawn or

                                                                                    herein are
electronic payment requests made in payment of the prepetition obligations approved

                                                                                      requests
authorized to receive, process, honor, and pay all such checks and electronic payment

                                                                                             ed to rely on
when presented for payment, and all such banks and financial institutions are authoriz

                                                                                                 d by this
the Debtors' designation of any particular check or electronic payment request as approve

Interim Order.

                    13.    Notwithstanding the relief granted herein and any actions taken hereunder,

                                                                                              this Interim
 nothing contained in the Motion or this Interim Order or any payment made pursuant to

                                                                                             or priority of
 Order shall constitute, nor is it intended to constitute, an admission as to the validity

                                                                                             dispute such
 any claim or lien against the Debtors, a waiver ofthe Debtors' rights to subsequently

                                                                                              section 365
 claim or lien, or the assumption or adoption of any agreement, contract, or lease under

 ofthe Bankruptcy Code.




                                                      D
 DOCS LA:321150.6
              Case 19-10953-CSS           Doc 10-1       Filed 05/01/19   Page 8 of 8




                14.       The Debtors are authorized to issue postpetition checks, or to effect

postpetition fund transfer requests, in replacement of any checks or fund transfer requests that are

dishonored as a consequence of these chapter 11 cases with respect to prepetition amounts owed

in connection with any Utility Services.

                15.       Notwithstanding anything to the contrary contained herein, any payment

made or to be made under this Order, any authorization contained in this Order, or any claim for

which payment is authorized hereunder, shall be subject to any orders of this Court approving any

debtor in possession financing for, or any use ofcash collateral by,the Debtors, and any documents

providing for such debtor in possession financing and the Budget governing such debtor in

possession financing and use of cash collateral.

                16.       The contents of the Motion satisfy the requirements of Bankruptcy Rule

6003(b).

                    17.   Notice ofthe Motion satisfies the requirements ofBankruptcy Rule 6004(a).

                    18.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions ofthis

Interim Order are immediately effective and enforceable upon its entry.

                    19.   The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Interim Order in accordance with the Motion.

                    20.    The Court retains exclusive jurisdiction with respect to all matters arising

 from or related to the implementation, interpretation, and enforcement of this Interim Order.


 Dated: May _, 2019
                                                      UNITED STATES BANKRUPTCY JUDGE



                                                     7
 ROCS LA:321150.6
